Title: From George Washington to Henry Harrison, 26 April 1756
From: Washington, George
To: Harrison, Henry



[Winchester, 26 April 1756]

To Captain Henry Harrison. commanding at Edwards’s.Sir,

If you receive this before you leave Edwards’s, I would have you proceed with a Detachment of yours, in your way to his, by Darby McIvers, who, with his Servant, &c. is killed by the Enemy—and endeavour, if the Bearer can shew you their bodies, to have them Buried.
You must endeavour to bring off the Cattle, &c. of the Inhabitants about there if possible, if you do not hear that the Enemy

are too strong in that Quarter for you to make an attempt of this kind. If you should get intelligence that they are; I would have you proceed here with your party, without regard to these orders—Make all the dispatch you possibly can to this place; as I wait your arrival with great impatience. Yours &c.

G:W.
April 26th 1756.    

